             Case 1:20-cv-02812-RA Document 33 Filed 08/03/20 Page 1 of 1


UNITED STATES DISTRICT COURT                                    USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK                                   DOCUMENT
                                                                ELECTRONICALLY FILED
 ALEXANDER CLIFFORD, individually and                           DOC#:
                                                                DATE FILED: 8-3-20
 on behalf of all others similarly situated,

                              Plaintiff,
                                                                      20-CV-2812 (RA)
                         v.
                                                                           ORDER
 KAYDEX PTE. LTD. et al.,

                              Defendants.



RONNIE ABRAMS, United States District Judge:
         The conference scheduled in this action for August 7, 2020 at 11:30 a.m. will be held via

telephone. The parties shall use the dial-in information provided below to call in to the conference:

         Call-in Number: (888) 363-4749
         Access Code: 1015508

         This conference line is open to the public.

SO ORDERED.

Dated:      August 3, 2020
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
